Citation Nr: 9930627	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-46 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a left wrist 
disorder.

5.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to January 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision from the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO), which granted entitlement to a 10 percent disability 
evaluation for lumbosacral strain and denied entitlement to 
service connection for a foot disorder, a knee disorder, a 
shoulder disorder, and a left wrist disorder.  The veteran 
has relocated to Texas; therefore this claim is currently 
handled through the Waco, Texas RO.  

The issues of entitlement to service connection for a 
bilateral knee disorder, entitlement to service connection 
for a bilateral shoulder disorder, and entitlement to an 
evaluation in excess of 10 percent for lumbosacral strain 
will be addressed in the remand portion of this decision.

The Board notes that the veteran raised the issue entitlement 
to service connection for asthma at her July 1999 hearing 
before a member of the Board.  This matter is referred to the 
RO for any appropriate action.



FINDINGS OF FACT

1.  The evidence of record establishes chronic plantar 
fasciitis during service and a post-service diagnosis of 
plantar fasciitis.

2.  Plausible evidence of a bilateral knee disorder 
aggravated by service has been presented.

3.  Plausible evidence of a bilateral shoulder disorder 
caused by an incident of service has been presented.

4.  Chronic left wrist pain may not be disassociated from 
service.



CONCLUSIONS OF LAW

1.  Plantar fasciitis was incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §  3.303 
(1999).

2.  The claim of entitlement to service connection for a 
bilateral knee disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim of entitlement to a bilateral shoulder disorder 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  A left wrist disorder was incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.102, 
3.303 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Private medical records dated in December 1990 reflect the 
veteran underwent left knee arthroscopy.  An impression of 
probable chondromalacia of both knees was noted.  Lateral 
subluxation of the patella was noted through the range of 
motion.  

Service medical records reflect that upon enlistment 
examination dated in January 1992, the examiner noted 
asymptomatic bilateral mild pes planus with hallux valgus.  
An orthopedic consultation in regard to the left knee 
revealed full range of motion, no pain, no swelling, and no 
instability.  It was also noted that x-ray examination of the 
left knee revealed a normal bony contour.  Clinical records 
reflect numerous complaints of bilateral knee pain in 1992, 
1993, and 1994.  Examination revealed full range of motion, 
negative crepitus, deformity, Drawer's and McMurray's.  
Swelling was noted on two occasions in 1993.  An assessment 
of patellofemoral joint syndrome was noted.  A June 1993 
clinical record reflects a notation of a contusion to the 
left forearm and treatment with a wrist splint.  Full range 
of motion in the wrist without pain was noted.  

In February 1993, the veteran complained of back pain after a 
fall.  It was also noted that the veteran complained of a 
stiff neck and stiff shoulders.  Full range of motion was 
noted.  X-ray examination of the lumbar spine was noted as 
negative.  Assessments of muscle spasm and muscle strain were 
noted.  Tenderness to the shoulder blades was noted in March 
1993.  In July 1993, the veteran complained of left wrist 
pain.  Examination was negative for swelling and redness.  
Full range of motion was noted.  An assessment of possible 
wrist sprain was noted.  

Overuse syndrome in the left foot and left foot plantar 
fasciitis/peroneal brevis tendonitis were noted in June 1994 
clinical records.  Assessments of chronic plantar fasciitis 
were noted in July 1994, August 1994, and September 1994 
clinical records.  The veteran was placed on limited physical 
profile in August, September and October 1994 for chronic 
plantar fasciitis and chronic left foot pain. Upon separation 
examination dated in November 1994 chronic left foot plantar 
fasciitis and chronic left knee pain were noted.  It was also 
noted that the veteran was on a limited profile until 
December 1994 due to chronic plantar fasciitis.  The veteran 
reported recurring pain in the knees, ankles, back and left 
wrist.  

Upon VA examination dated in February 1995, the veteran 
complained of back pain with occasional shoulder pain, 
bilateral knee pain, left foot pain, and left wrist pain.  
The examiner noted the veteran's back was tender in the 
lumbosacral area with flexion of 105 degrees, limited 
extension to 25 degrees, left flexion limited to 25 degrees, 
right flexion to 30 degrees, rotation to the left to 20 
degrees and to the right to 30 degrees.  The neck was noted 
as non-tender.  As to the feet, a tender plantar area on the 
left arch and on the right in the lateral area was noted.  
The examiner noted no swelling, tenderness, erythema or 
crepitus of the wrists.  Left dorsiflexion of the wrist was 
to 60 degrees and palmar flexion was noted as 60 degrees and 
limited.  Ulnar flexion was 30 degrees and limited and radial 
deviation was 20 degrees.  Neurological examination was 
intact to light touch and pinprick in the upper and lower 
extremities.  Motor examination was 5/5 in the upper and 
lower extremities.  

Examination of the knees revealed no varus-valgus deformity 
and negative anterior or posterior drawer's test.  The 
examiner noted no erythema, no swelling, no effusion, no 
tenderness, and no crepitus.  Range of motion was noted as 
not limited.  Gait was noted as normal and the veteran was 
able to do tandem walking, heel-walking, toe walking, and 
squatting.  Radiographic reports reflect impressions of small 
cysts of bilateral proximal humeri and scapulae in 
subcoracoid area of the shoulders; bilateral mild lateral 
deviation of the big toes, otherwise unremarkable; no gross 
abnormalities in the left wrist; straightening of the 
cervical spine and suggestion of bilateral small cervical 
ribs, otherwise unremarkable; and mild decrease in lumbar 
lordosis, otherwise unremarkable.  Diagnoses of chronic 
lumbosacral strain with limitation of motion, patellofemoral 
pain syndrome, plantar fasciitis, and a history of a left 
wrist injury with limitation of motion were noted.  

Private treatment records from a chiropractor dated in June 
1995 reflect a major complaint of back pain.  The veteran 
reported the pain came and went.  

Upon VA spine and joint examination dated in March 1999, it 
was noted that the claims folder had been reviewed.  In 
regard to the left wrist disorder, the veteran reported 
occasional stabbing pain near the "snuff-box" which 
occurred about once a year.  During her yearly exacerbation, 
the veteran stated she experienced pain, weakness, stiffness, 
swelling, fatigability and lack of endurance in the left 
wrist.  The veteran reported the flare-ups lasted from three 
days to two weeks.  The examiner noted there was no 
inflammatory arthritis.  The examiner also noted no swelling 
and no erythema in the left wrist.  Range of motion in the 
left wrist was noted as 70 degrees flexion, 60 degrees 
extension, 40 degrees ulnar deviation, and 10 degrees radial 
deviation.  A diagnosis of chronic left wrist pain with 
yearly exacerbations, normal examination, was noted.  

In regard to the lower back, the veteran complained of pain, 
weakness, stiffness, fatigability, and lack of endurance.  
The veteran reported a constant dull pain in her back.  The 
examiner noted no overt deformities of the lumbar back.  The 
veteran was able to walk on the balls and heels of her feet.  
Straight leg raising was noted as negative.  Extensor hallux 
was noted as 5/5 strength.  The examiner noted no postural 
abnormalities, no fixed deformities, no atrophy of the 
musculature of the back and good symmetry.  It was further 
noted that no neurologic abnormalities were appreciated.  
Range of motion of the lumbar spine was noted as 50 degrees 
flexion, 20 degrees extension, 20 degrees right lateral 
bending, 26 degrees left lateral bending, 36 degrees right 
rotation, and 56 degrees left rotation.  

Range of motion in the shoulders was noted as 160 degrees 
flexion on the right, 125 degrees on the left.  Extension was 
45 degrees on the right, 40 degrees on the left.  Abduction 
was 130 degrees on the right, 135 degrees on the left.  
Internal rotation was 40 degrees on the right and 65 degrees 
on the left.  External rotation was 105 degrees on the right 
and 95 degrees on the left.  Horizontal abduction was 40 
degrees on the right and 45 degrees on the left.  Horizontal 
adduction was 105 degrees on the right and 115 degrees on the 
left.  Range of motion in the left wrist was noted as 70 
degrees flexion, 60 degrees extension, 40 degrees ulnar 
deviation, and 10 degrees radial deviation.  

Range of motion in the left knee was noted as 130 degrees 
flexion and 3 degrees extension.  A radionuclide bone scan 
revealed mildly diffusely increased uptake in the knees, 
right greater than left, and in the right ankle.  Otherwise 
the bone scan was unremarkable.  The examiner noted that the 
mild findings in the knees and right ankle were likely stress 
related rather than degenerative, given the veteran's age.  

Diagnoses of transient toe numbness, history indicating no 
pathology, incidental hallux valgus noted; transient finger 
numbness, history indicating no pathology; left foot pain, 
plantar fasciitis, by history; left knee pain secondary to 
surgical residuals and patellofemoral syndrome; and tension 
headaches were noted.  The examiner opined that the only 
causal relationship that could exist in this situation was 
the thoracic, trapezius and neck discomfort, which accompany 
the veteran's chronic lower back strain.  The examiner 
further opined there was no relationship with the other 
components of the examination.  

At her July 1999 hearing before a member of the Board, the 
veteran testified as to pain going up her back.  She stated 
she could bend forward and backward and to the sides.  The 
veteran stated it would hurt for a little bit when she came 
back up.  (Transcript, page 3).  The veteran also stated her 
lower back pain was persistent.  (Transcript, page 4).  The 
veteran reported numbness in her fingers and toes as well as 
back spasms.  (Transcript, page 4).  In regard to her feet, 
the veteran testified that she experienced tingling in the 
toes and some pain in the arches.  The veteran stated she had 
not been diagnosed with a particular type of foot disorder 
other than that diagnosed during service.  (Transcript, page 
6).  The veteran reported that her knees locked up and also 
gave out on her.  She also reported pain in the knees.  
(Transcript, pages 6-7).  

The veteran testified that she experienced pain in her left 
wrist and on one occasion her hand went into a spasm.  
(Transcript, page 9).  She reportedly re-injured her wrist in 
1998 while in the Reserves and it was put in a thumb spica.  
In regard to her shoulders, the veteran testified that she 
hurt them at the same time she hurt her back.  The veteran 
stated that the back pain went up her back and into her 
shoulders.  The veteran also stated she had not received any 
treatment for her shoulders since her discharge from the 
service.  (Transcript, page 10).  The veteran testified that 
even though nothing was revealed on x-rays, she did 
experience pain.  (Transcript, page 11).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. §§  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the disorder.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of her application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

I.  Entitlement to Service Connection for Plantar Fasciitis

Following a thorough review of the evidence of record, the 
Board concludes that service connection for plantar fasciitis 
is warranted.  The veteran's service medical records clearly 
establish a diagnosis chronic plantar fasciitis during 
service.  Additionally, chronic plantar fasciitis was noted 
upon separation examination dated in November 1994.  Post-
service VA examinations also reflect diagnoses of plantar 
fasciitis.

VA regulations provide that for a showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b). Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Therefore, because the medical evidence reflects post-service 
plantar fasciitis and the record is silent as to evidence of 
an intercurrent cause, service connection is warranted.  


II.  Entitlement to Service Connection for a Bilateral Knee 
Disorder

Following a thorough review of the evidence of record, the 
Board concludes that a well-grounded claim of entitlement to 
service connection for a bilateral knee disorder has been 
presented.  Preservice medical records dated in December 1990 
reflect a notation of lateral subluxation of the patella 
through the range of motion and an impression of probable 
chondromalacia of both knees.  A review of the service 
medical records reflects that the veteran complained on 
numerous occasions of bilateral knee pain during service and 
an assessment of patellofemoral joint syndrome was noted.  
Additionally, upon VA examination dated in March 1999, the 
examiner noted that the mild findings in the knees were 
likely stress related rather than degenerative.  

In light of the evidence presented, the Board concludes that 
the veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. §  5107 in that she has presented a claim that is 
plausible. 

III.  Entitlement to Service Connection for a Bilateral 
Shoulder Disorder

Following a thorough review of the evidence of record, the 
Board concludes that the veteran's claim of entitlement to 
service connection for a bilateral shoulder disorder is well 
grounded.  During service, the veteran complained of back 
pain as well as stiff shoulders and a stiff neck.  Tenderness 
to the shoulder blades was also noted.  Upon VA examination 
dated in February 1995, a radiographic report of the 
shoulders revealed impressions of small cysts of bilateral 
proximal humeri and scapulae in the subcoracoid area.  Some 
limitation of motion in the shoulders was noted upon VA 
examination dated in March 1999.  Additionally, the examiner 
opined that a causal relationship could exist between the 
veteran's chronic lower back strain and thoracic, trapezius 
and neck discomfort.  

Although the Court has made it clear in Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) and Gabbard v. Derwinski, No. 90-1463, 
(U.S. Vet. App. Sept. 21, 1992), that medical possibilities 
and unsupported medical opinions carry negligible probative 
weight, the Board finds the evidence presented sufficient to 
find the veteran's claim to be plausible.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).  Thus the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. §  5107 in 
that she has presented a claim that is plausible. 

IV.  Entitlement to Service Connection for a Left Wrist 
Disorder

Following a review of the evidence of record, the Board 
concludes that service connection for a left wrist disorder 
is warranted.  Service medical records reflect the veteran 
suffered a contusion to her left wrist and forearm in July 
1993.  Additionally, upon separation examination dated in 
December 1994, the veteran complained of recurring pain in 
the left wrist.  Upon VA examination dated in February 1995 
the veteran complained of pain, weakness, stiffness, 
swelling, fatigability, and lack of endurance in her left 
wrist during exacerbations which occurred once a year.  
Furthermore, upon VA examination dated in March 1999, the 
examiner noted a relevant diagnosis of chronic left wrist 
pain with yearly exacerbations.  

In light of the veteran's consistent complaints of left wrist 
pain since the in-service trauma in July 1993, the Board 
concludes that sufficient evidence of continuity of 
symptomatology has been presented and service connection is 
warranted for a left wrist disorder.  



ORDER

Service connection for plantar fasciitis is granted.

The claim of entitlement to service connection for a 
bilateral knee disorder is well grounded.

The claim of entitlement to service connection for a 
bilateral shoulder disorder is well grounded.

Service connection for residuals of a left wrist injury is 
granted.



REMAND

In regard to the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for lumbosacral strain, 
disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's disorder.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
disorder.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since her appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the disorder of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Upon VA examination dated in February 1995, the examiner 
noted tenderness in the lumbosacral area with limitation of 
motion.  Limitation of motion was also noted upon VA 
examination of the low back in March 1999.  However, neither 
of the examinations reflects an opinion as to whether the 
limitation of motion is slight, moderate, or severe, nor do 
they assess functional loss due to pain supported by adequate 
pathology.  

In regard to the veteran's claims of entitlement to service 
connection for a bilateral knee disorder and for a bilateral 
shoulder disorder, the Board is of the opinion that 
additional VA examinations are needed in order to enable the 
Board to render a final decision on these issues.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have treated the 
veteran for her low back disorder, 
bilateral knee disorder, and bilateral 
shoulder disorder since March 1999.  
After securing the necessary permission 
from the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The veteran should be afforded VA 
specialist examinations of her knees, 
shoulders, and lumbar spine to determine 
the nature and severity of her knee and 
shoulder disorders and her service-
connected lumbosacral strain.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner and 
reviewed prior to the examination.  All 
necessary tests or studies should be 
performed and all findings must be 
reported in detail.  In regard to the 
lumbosacral strain, the examiner is 
requested to identify all manifestations 
of lumbosacral strain.  The examiner is 
asked to express an opinion as to which 
of the following criteria best describes 
the veteran's service-connected 
lumbosacral strain:

(a) lumbosacral strain with 
characteristic pain on motion; or

(b) lumbosacral strain with muscle spasm 
on extreme forward bending, loss of 
lateral spine motion, unilateral, in 
standing position; or 

(c) severe lumbosacral strain with 
listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominate based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level which most closely reflects the 
veteran's overall symptomatology and 
level of disability due to her service-
connected chronic lumbosacral strain.  

The examiner is also requested to report 
the ranges of motion of the lumbar spine, 
with a description of the normal range of 
motion of the lumbar spine.  If 
limitation of motion is found, the 
examiner is asked to express as opinion 
as to whether the veteran's limitation of 
motion is slight, moderate, or severe.  

The examiner is requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit the 
veteran's subjective complaints 
concerning her back and offer an opinion 
as to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including but not limited to, weakness, 
pain, and loss of sensation.  The 
examiner should also make a specific 
determination as to whether each of the 
veteran's subjective complaints is 
related to her service-connected 
lumbosacral strain.

Finally, the examiner should comment on 
whether the veteran's service-connected 
lumbosacral strain causes weakened 
movement, excess fatigability, and 
incoordination.  The examiner should 
comment on the severity of these 
manifestations and their effect on the 
veteran's daily life.

In regard to the veteran's bilateral 
shoulder disorder, the examiner is 
requested to state whether the veteran 
suffers from a shoulder disorder.  If the 
veteran does suffer from a shoulder 
disorder, the examiner should give an 
opinion as to whether it is at least as 
likely as not related to the veteran's 
service-connected back disorder or is 
otherwise related to her military 
service.

In regard to the veteran's bilateral knee 
disorder, the examiner is requested to 
state an opinion as to whether either or 
both of the veteran's knees were 
aggravated by military service beyond the 
natural progress of the disease.  

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
service connection for a bilateral knee 
disorder, entitlement to service 
connection for a bilateral shoulder 
disorder, and entitlement to an 
evaluation in excess of 10 percent for 
lumbosacral strain in accordance with 
38 C.F.R. §§ 3.303, 3.306, 4.14, 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Codes 
5292, 5295 (1998) and Fenderson v. West, 
12 Vet. App. 119 (1999).

If the benefit sought on appeal remains denied, the veteran 
and her representative, if any, should be furnished a 
supplemental statement of the case with regard to the 
additional development and afforded the opportunity to 
respond.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals







